DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3, 5-6, 9, 11-12, 15 and 17-18 are objected to because of the following informalities: “the extension” should recite – the actuator extension --.  Appropriate correction is required.

Claims 4, 10 and 16 are objected to because of the following informalities: “with syringe-type grip” should recite – with a syringe-type grip --.  Appropriate correction is required.

Claims 8 and 14 are objected to because of the following informalities: “a second direction a tactile feedback” should recite – a second direction provides a tactile feedback --.  Appropriate correction is required.

Claim 13 is objected to because of the following informalities: “A method of using an inserter meniscus surgery” should recite -- A method of using an inserter for meniscus surgery --.  Appropriate correction is required.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 

Claims 2, 8 and 14 require tactile feedback when the push rod is moved proximally/in a second direction. This is not explained in the specification. The specification does mention tactile feedback when moving the push rod distally/in a first direction. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the proximal end" in line 5.  There is insufficient antecedent basis for this limitation in the claim.

Claim 1 recites the limitation "a proximal end" in line 10.  This limitation is indefinite because it is unclear if this is drawn to the proximal end previously recited or a different proximal end. For examination purposes, this is being treated as the previously presented proximal end. 

Claim 7 recites the limitation "the proximal end" in line 5.  There is insufficient antecedent basis for this limitation in the claim.

Claim 7 recites the limitation "the thumb actuator" in line 6.  There is insufficient antecedent basis for this limitation in the claim.

Claim 13 recites the limitation "the thumb actuator" in line 6.  There is insufficient antecedent basis for this limitation in the claim.

Claim 13 recites the limitation "the proximal end" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5, 7-8, 12-14 and 18 are rejected under 35 U.S.C. 102a1 as being anticipated by Bourque (20100130989).

As to claim 1, Bourque discloses: A method of using an inserter (device of figure 1), comprising: inserting a shaft (17) of the inserter into a surgical site (see figure 7A-7B), a first anchor (20) and a second anchor (30) received within the shaft (see figure 6B), a length of suture (40) connecting the first anchor and the second anchor (see figure 6B), the inserter including a housing (11/19) and an implant push rod (18), the push rod connected to an actuator (16) and an actuator extension (14c), the actuator extension extending from the proximal end of the housing (see figure below, seen as proximal end) and the actuator extending from a side of the housing (extends from all sides since 16 is situated around the housing, see figure 3); engaging the actuator or the actuator extension to slide the push rod towards a distal end of the housing of the inserter to expel the first anchor from an open distal end of the shaft (see figure 7a-7c and paragraphs 0056-0057); engaging the actuator or the actuator extension to slide the push rod towards a proximal end of the housing after the first anchor is expelled (slides back via spring force, see paragraph 0053, 0056-0057); and engaging the actuator or the actuator extension to slide the push rod towards the distal end of the housing to expel the second anchor from the open distal end of the shaft after the push rod is slid towards the proximal end of the housing (see paragraph 0053, 0056-0057).

    PNG
    media_image1.png
    767
    769
    media_image1.png
    Greyscale

As to claim 2, Bourque discloses the invention of claim 1, Bourque further discloses: wherein sliding the push rod towards the proximal end of the housing provides a tactile feedback (tactile feedback occurs when 14 hits the inner housing see figure below). 

    PNG
    media_image2.png
    422
    566
    media_image2.png
    Greyscale


As to claim 5, Bourque discloses the invention of claim 1, Bourque further discloses: wherein sliding the push rod includes sliding the actuator and the extension along a same direction (see figures 4-5).

As to claim 7, Bourque discloses: A method of using an inserter (device of figure 1), comprising: inserting a shaft (17) of the inserter into a surgical site (see figures 7A-7B), a first anchor (20) and a second anchor (30) received within the shaft (see figure 6B), a length of suture (40) connecting the first anchor and the second anchor (see figure 6B), the inserter including a housing (11/19) and an implant push rod (18), 
the push rod connected to an actuator (16) and an actuator extension (14c), the actuator extension extending from the proximal end of the housing (see figure below, seen as proximal end) and the thumb actuator extending from a side of the housing  (extends from all sides since 16 is situated around the housing, see figure 3); engaging the actuator or the actuator extension to slide a push rod in a first direction to expel the first anchor from an open distal end of the shaft (see figure 7a-7c and paragraphs 0056-0057); and engaging the actuator or the actuator extension to slide the push rod in a second direction after the first anchor is expelled (slides back via spring force, see paragraph 0053, 0056-0057), the second direction being different than the first direction; and engaging the actuator or the actuator extension to slide the push rod in the first direction to expel the second anchor from the open distal end of the shaft after the push rod is slid towards the second direction (see paragraph 0053, 0056-0057).

    PNG
    media_image1.png
    767
    769
    media_image1.png
    Greyscale

As to claim 8, Bourque discloses the invention of claim 7, Bourque further discloses: wherein sliding the push rod towards the proximal end of the housing provides a tactile feedback (tactile feedback occurs when 14 hits the inner housing see figure below). 

    PNG
    media_image2.png
    422
    566
    media_image2.png
    Greyscale



As to claim 12, Bourque discloses the invention of claim 7, Bourque further discloses: wherein sliding the push rod includes sliding the actuator and the extension along a same direction (see figures 4-5).

As to claim 13, Bourque discloses: A method of using an inserter (device of figure 1) meniscus surgery (see paragraph 0056), comprising: -32-SYKSM 3.OF-1006 CONinserting a portion of a shaft (17) of the inserter into meniscus tissue (see figure 7A-7C), a first anchor (20) and a second anchor (30) received within the shaft (See figure 6A), a length of suture (40) connecting the first anchor and the second anchor (see figure 6A), the inserter including a housing (11/19) and an implant push rod (18), the push rod connected to an actuator (16) and an actuator extension (14c), the actuator extension extending from the proximal end of the housing (see figure below, seen as proximal end) and the thumb actuator extending from a side of the housing (extends from all sides since 16 is situated around the housing, see figure 3); engaging the actuator or the actuator extension to slide a push rod in a first longitudinal direction to expel the first anchor from an open distal end of the shaft through the meniscus tissue (see figure 7a-7c and paragraphs 0056-0057); and engaging the actuator or the actuator extension to slide the push rod in a second longitudinal direction after the first anchor is expelled (slides back via spring force, see paragraph 0053, 0056-0057), the second direction being different than the first direction; and engaging the actuator or the actuator extension to slide the push rod in the first longitudinal direction to expel the second anchor through the meniscus tissue after the push rod is slid towards the second longitudinal direction (see paragraph 0053, 0056-0057).

    PNG
    media_image1.png
    767
    769
    media_image1.png
    Greyscale

As to claim 14, Bourque discloses the invention of claim 13, Bourque further discloses: wherein actuating the push rod towards the proximal end of the housing provides a tactile feedback (tactile feedback occurs when 14 hits the inner housing see figure below). 

    PNG
    media_image2.png
    422
    566
    media_image2.png
    Greyscale



As to claim 18, Bourque discloses the invention of claim 13, Bourque further discloses: wherein actuating the push rod includes actuating the actuator and the extension along a same direction (see figures 4-5).

Claim(s) 1, 3, 7, 9, 13 and 15 are rejected under 35 U.S.C. 102a1 as being anticipated by an alternate interpretation of Bourque (20100130989).

As to claim 1, Bourque discloses: A method of using an inserter (device of figure 1), comprising: inserting a shaft (17) of the inserter into a surgical site (see figure 7A-7B), a first anchor (20) and a second anchor (30) received within the shaft (see figure 6B), a length of suture (40) connecting the first anchor and the second anchor (see figure 6B), the inserter including a housing (11/19) and an implant push rod (18), the push rod connected to an actuator (16) and an actuator extension (14c and 14b), the actuator extension extending from the proximal end of the housing (see figure below, seen as proximal end) and the actuator extending from a side of the housing (extends from all sides since 16 is situated around the housing, see figure 3); engaging the actuator or the actuator extension to slide the push rod towards a distal end of the housing of the inserter to expel the first anchor from an open distal end of the shaft (see figure 7a-7c and paragraphs 0056-0057); engaging the actuator or the actuator extension to slide the push rod towards a proximal end of the housing after the first anchor is expelled (slides back via spring force, see paragraph 0053, 0056-0057); and engaging the actuator or the actuator extension to slide the push rod towards the distal end of the housing to expel the second anchor from the open distal end of the shaft after the push rod is slid towards the proximal end of the housing (see paragraph 0053, 0056-0057).

    PNG
    media_image1.png
    767
    769
    media_image1.png
    Greyscale

As to claim 3, Bouque discloses the invention of claim 1, Bourque further discloses: wherein the housing includes a spring (15) between the actuator and the extension (see figure 3, spring is between actuator 16 and 14b of actuator extension) along a longitudinal axis defined by the housing (spring extends along the longitudinal axis of housing), and sliding the push rod includes overcoming a biasing force of the spring (see figure 3, must compress spring to slide upward to deploy anchors) .

As to claim 7, Bourque discloses: A method of using an inserter (device of figure 1), comprising: inserting a shaft (17) of the inserter into a surgical site (see figures 7A-7B), a first anchor (20) and a second anchor (30) received within the shaft (see figure 6B), a length of suture (40) connecting the first anchor and the second anchor (see figure 6B), the inserter including a housing (11/19) and an implant push rod (18), 
the push rod connected to an actuator (16) and an actuator extension (14c and 14b), the actuator extension extending from the proximal end of the housing (see figure below, seen as proximal end) and the thumb actuator extending from a side of the housing  (extends from all sides since 16 is situated around the housing, see figure 3); engaging the actuator or the actuator extension to slide a push rod in a first direction to expel the first anchor from an open distal end of the shaft (see figure 7a-7c and paragraphs 0056-0057); and engaging the actuator or the actuator extension to slide the push rod in a second direction after the first anchor is expelled (slides back via spring force, see paragraph 0053, 0056-0057), the second direction being different than the first direction; and engaging the actuator or the actuator extension to slide the push rod in the first direction to expel the second anchor from the open distal end of the shaft after the push rod is slid towards the second direction (see paragraph 0053, 0056-0057).

    PNG
    media_image1.png
    767
    769
    media_image1.png
    Greyscale

As to claim 9, Bouque discloses the invention of claim 7, Bourque further discloses: wherein the housing includes a spring (15) between the actuator and the extension (see figure 3, spring is between actuator 16 and 14b of actuator extension) along a longitudinal axis defined by the housing (spring extends along the longitudinal axis of housing), and sliding the push rod includes overcoming a biasing force of the spring (see figure 3, must compress spring to slide upward to deploy anchors) .

As to claim 13, Bourque discloses: A method of using an inserter (device of figure 1) meniscus surgery (see paragraph 0056), comprising: -32-SYKSM 3.OF-1006 CONinserting a portion of a shaft (17) of the inserter into meniscus tissue (see figure 7A-7C), a first anchor (20) and a second anchor (30) received within the shaft (See figure 6A), a length of suture (40) connecting the first anchor and the second anchor (see figure 6A), the inserter including a housing (11/19) and an implant push rod (18), the push rod connected to an actuator (16) and an actuator extension (14c and 14b), the actuator extension extending from the proximal end of the housing (see figure below, seen as proximal end) and the thumb actuator extending from a side of the housing (extends from all sides since 16 is situated around the housing, see figure 3); engaging the actuator or the actuator extension to slide a push rod in a first longitudinal direction to expel the first anchor from an open distal end of the shaft through the meniscus tissue (see figure 7a-7c and paragraphs 0056-0057); and engaging the actuator or the actuator extension to slide the push rod in a second longitudinal direction after the first anchor is expelled (slides back via spring force, see paragraph 0053, 0056-0057), the second direction being different than the first direction; and engaging the actuator or the actuator extension to slide the push rod in the first longitudinal direction to expel the second anchor through the meniscus tissue after the push rod is slid towards the second longitudinal direction (see paragraph 0053, 0056-0057).


    PNG
    media_image1.png
    767
    769
    media_image1.png
    Greyscale

As to claim 15, Bouque discloses the invention of claim 13, Bourque further discloses: wherein the housing includes a spring (15) between the actuator and the extension (see figure 3, spring is between actuator 16 and 14b of actuator extension) along a longitudinal axis defined by the housing (spring extends along the longitudinal axis of housing), and actuating the push rod includes overcoming a biasing force of the spring (see figure 3, must compress spring to slide upward to deploy anchors) .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 6-7 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Michielli (20130131809).

As to claim 1, Michielli discloses: A method of using an inserter (see figure 6), comprising: inserting a shaft (505) of the inserter into a surgical site (spine, see paragraph 0045), a first anchor (first 517) and a second anchor (second 517) received within the shaft (see figure 6), the inserter including a housing (507/509) and an implant push rod (see figure below), the push rod connected to an actuator (511) and an actuator extension (519/520), the actuator extension extending from the proximal end of the housing (see figure 6) and the actuator extending from a side of the housing (see figure 6); engaging the actuator or the actuator extension to slide the push rod towards a distal end of the housing of the inserter to expel the first anchor from an open distal end of the shaft (paragraph 0045); engaging the actuator or the actuator extension to slide the push rod towards a proximal end of the housing after the first anchor is expelled (when user lessons force and allows the spring to move 511 back into its biased position, see paragraph 0045); and engaging the actuator or the actuator extension to slide the push rod towards the distal end of the housing to expel the second anchor from the open distal end of the shaft after the push rod is slid towards the proximal end of the housing (see paragraph 0045, multiple anchors are in the chamber which are delivered through multiple actuations of 511 or 521).
The currently embodiment of Michielli fails to directly disclose a length of suture connecting the first anchor and the second anchor.
In other embodiments, Michielli teaches connecting the anchors with a suture to stabilize vertebral disc space (paragraph 0043-0044 and figures 1-5B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have connected the first and second anchor with a suture as taught in the other embodiments of Michielli to facilitate stabilization of a vertebral disk space. 

    PNG
    media_image3.png
    808
    816
    media_image3.png
    Greyscale


As to claim 4, Michielli discloses the invention of claim 1, Michielli fails to directly disclose: wherein the housing and actuator facilitates engagement of the inserter with syringe-type grip, wherein the housing and the actuator extension facilitates engagement of the inserter with a ballpoint pen-type grip (see explanation below). Examiner notes the claim does not recite any steps using the different grip types. Instead, the claim says the housing facilities using engagement of the inserter with a ballpoint pen-type grip or syringe-type grip. When looking at applicant’s specification and drawings, the BRI of syringe-type grip is having the housing pass between two fingers, and an actuator being actuated via the thumb (shown in figure 77 of applicant’s drawings). The BRI of a ballpoint pen-type grip is seen to be holding the housing between multiple fingers with the index finger and thumb close together around a segment of the housing (seen in figure 78 of applicant’s drawings). Examiner notes the housing/ actuator placement of Michielli facilitates a syringe-type grip when actuating via 521. The user can wrap fingers around 507 and plunge 521 with a thumb. The housing/ actuator placement of Michielli facilitates a ballpoint pen-type grip when actuating via 511.The user can wrap 4 fingers around 509and actuate 511 with the index finger. 

As to claim 6, Michielli discloses the invention of claim 4, Michielli further discloses: wherein sliding the push rod includes manipulating a cap at a proximal end of the extension (see explanation below). Examiner notes since no definition was provided for cap, the BRI being applied is “something that serves as a cover or protection especially for a tip, knob, or end” (see Merriam Webster definition of cap). When actuating 519/521, examiner is taking the position that 521 meets the definition of cap since it is covering a portion of 519 and 507. The user will manipulate cap 521 when actuating the device via the actuator extension. 

As to claim 7, Michielli discloses: A method of using an inserter (device of figure 6), comprising: inserting a shaft (505) of the inserter into a surgical site (spine, see paragraph 0045), a first anchor (first 517) and a second anchor (second 517) received within the shaft (see figure 6), the inserter including a housing (507/509) and an implant push rod (see figure below), the push rod connected to an actuator (511) and an actuator extension (519/521), the actuator extension extending from the proximal end of the housing (see figure 6) and the thumb actuator extending from a side of the housing (see figure 6); engaging the actuator or the actuator extension to slide a push rod in a first direction to expel the first anchor from an open distal end of the shaft (pushes rod down, paragraph 0045); and engaging the actuator or the actuator extension to slide the push rod in a second direction after the first anchor is expelled (when user lessons force and allows the spring to move 511 back into its biased position, see paragraph 0045), the second direction being different than the first direction; and engaging the actuator or the actuator extension to slide the push rod in the first direction to expel the second anchor from the open distal end of the shaft after the push rod is slid towards the second direction (see paragraph 0045, multiple anchors are in the chamber which are delivered through multiple actuations of 511 or 521).
The currently embodiment of Michielli fails to directly disclose a length of suture connecting the first anchor and the second anchor.
In other embodiments, Michielli teaches connecting the anchors with a suture to stabilize vertebral disc space (paragraph 0043-0044 and figures 1-5B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have connected the first and second anchor with a suture as taught in the other embodiments of Michielli to facilitate stabilization of a vertebral disk space. 


    PNG
    media_image3.png
    808
    816
    media_image3.png
    Greyscale


As to claim 10, Michielli discloses the invention of claim 7, Michielli fails to directly disclose: wherein the housing and actuator facilitates engagement of the inserter with syringe-type grip, wherein the housing and the actuator extension facilitates engagement of the inserter with a ballpoint pen-type grip (see explanation below). Examiner notes the claim does not recite any steps using the different grip types. Instead, the claim says the housing facilities using engagement of the inserter with a ballpoint pen-type grip or syringe-type grip. When looking at applicant’s specification and drawings, the BRI of syringe-type grip is having the housing pass between two fingers, and an actuator being actuated via the thumb (shown in figure 77 of applicant’s drawings). The BRI of a ballpoint pen-type grip is seen to be holding the housing between multiple fingers with the index finger and thumb close together around a segment of the housing (seen in figure 78 of applicant’s drawings). Examiner notes the housing/ actuator placement of Michielli facilitates a syringe-type grip when actuating via 521. The user can wrap fingers around 507 and plunge 521 with a thumb. The housing/ actuator placement of Michielli facilitates a ballpoint pen-type grip when actuating via 511.The user can wrap 4 fingers around 509and actuate 511 with the index finger. 

As to claim 11, Michielli discloses the invention of claim 7, Michielli further discloses: wherein sliding the push rod includes manipulating a cap at a proximal end of the extension (see explanation below). Examiner notes since no definition was provided for cap, the BRI being applied is “something that serves as a cover or protection especially for a tip, knob, or end” (see Merriam Webster definition of cap). When actuating 519/521, examiner is taking the position that 521 meets the definition of cap since it is covering a portion of 519 and 507. The user will manipulate cap 521 when actuating the device via the actuator extension. 

Claim(s) 13 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Michielli (20130131809) in view of Lambrecht (20120316648).

As to claim 13, Michielli discloses: A method of using an inserter (device of figure 6) during surgery, comprising: -32-SYKSM 3.OF-1006 CONinserting a portion of a shaft (505) of the inserter into tissue (spine, see paragraph 0045), a first anchor (first 517) and a second anchor (second 517) received within the shaft (see figure 6), the inserter including a housing (507/519) and an implant push rod (see figure below), the push rod connected to an actuator (511) and an actuator extension (519/521), the actuator extension extending from the proximal end of the housing (see figure 6) and the thumb actuator extending from a side of the housing (see figure 6); engaging the actuator or the actuator extension to slide a push rod in a first longitudinal direction to expel the first anchor from an open distal end of the shaft through the tissue (pushes rod down, paragraph 0045); and engaging the actuator or the actuator extension to slide the push rod in a second longitudinal direction after the first anchor is expelled (when user lessons force and allows the spring to move 511 back into its biased position, see paragraph 0045), the second direction being different than the first direction; and engaging the actuator or the actuator extension to slide the push rod in the first longitudinal direction to expel the second anchor through the tissue after the push rod is slid towards the second longitudinal direction (see paragraph 0045, multiple anchors are in the chamber which are delivered through multiple actuations of 511 or 521).
Michielli fails to directly disclose: using the insert in meniscus surgery and expelling a first and second anchor into meniscus tissue. 
In the same field of endeavor, namely suture anchor deployment devices, Lambrecht teaches a similar vertebrae anchor that can also be sued in meniscus surgery (see paragraph 0315). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the device of Michielli in a meniscus surgery procedure wherein first and second anchors would be deployed into the meniscus tissue to facilitate repair of a patient’s meniscus using a known anchoring delivery device. 
Furthermore, the currently embodiment of Michielli fails to directly disclose a length of suture connecting the first anchor and the second anchor.
In the same field of endeavor, namely suture anchor deployment devices, Lambrecht teaches that connecting anchors with sutures is known in the art (paragraph 0151 of Lambrecht).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have connected the first and second anchor with a suture as taught in Lambrecht facilitate tightening of the suture anchor construct to stabilize the tissue being treated. 


    PNG
    media_image3.png
    808
    816
    media_image3.png
    Greyscale



As to claim 16, the combination of Michielli and Lambrecht discloses the invention of claim 13, the combination fails to directly disclose: wherein the housing and actuator facilitates engagement of the inserter with syringe-type grip, wherein the housing and the actuator extension facilitates engagement of the inserter with a ballpoint pen-type grip (see explanation below). Examiner notes the claim does not recite any steps using the different grip types. Instead, the claim says the housing facilities using engagement of the inserter with a ballpoint pen-type grip or syringe-type grip. When looking at applicant’s specification and drawings, the BRI of syringe-type grip is having the housing pass between two fingers, and an actuator being actuated via the thumb (shown in figure 77 of applicant’s drawings). The BRI of a ballpoint pen-type grip is seen to be holding the housing between multiple fingers with the index finger and thumb close together around a segment of the housing (seen in figure 78 of applicant’s drawings). Examiner notes the housing/ actuator placement of Michielli facilitates a syringe-type grip when actuating via 521. The user can wrap fingers around 507 and plunge 521 with a thumb. The housing/ actuator placement of Michielli facilitates a ballpoint pen-type grip when actuating via 511.The user can wrap 4 fingers around 509and actuate 511 with the index finger. 

As to claim 17, the combination of Michielli and Lambrecht discloses the invention of claim 13, the combination further discloses: wherein actuating the push rod includes manipulating a cap at a proximal end of the extension (see explanation below). Examiner notes since no definition was provided for cap, the BRI being applied is “something that serves as a cover or protection especially for a tip, knob, or end” (see Merriam Webster definition of cap). When actuating 519/521, examiner is taking the position that 521 meets the definition of cap since it is covering a portion of 519 and 507. The user will manipulate cap 521 when actuating the device via the actuator extension. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Nelson (20060178680): multiple actuators.
Sgro (20070073316): actuator at proximal end of housing. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICH G. HERBERMANN whose telephone number is (571)272-6390. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICH G HERBERMANN/Primary Examiner, Art Unit 3771